Citation Nr: 9903071	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an increased rating for a psychiatric 
disorder, evaluated as 50 percent disabling.  

2. Whether new and material evidence has been presented to 
reopen the veteran's claim of service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

As to the issue regarding a psychiatric (anxiety) disorder, 
the present appeal arises from a September 1990 rating 
decision, which denied the veteran an increased rating for a 
psychiatric disorder, evaluated as 50 percent disabling, 
effective from March 1990.  An NOD was filed in September 
1991, and an SOC was issued in January 1992.  The veteran 
also filed a substantive appeal in January 1992.  In March 
1992, the veteran testified before a hearing officer at the 
VARO in Boston.  A Hearing Officer's Decision was issued in 
June 1992, and a Supplemental SOC in July 1992.  As to the 
issue of bilateral hearing loss, the present appeal arises 
from a September 1992 rating decision in which the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for bilateral hearing 
loss and tinnitus.  An NOD was filed in November 1992, and an 
SOC issued the following month.  The veteran filed a 
substantive appeal in January 1993.  In January 1994, the 
veteran again testified before a hearing officer at the 
Boston VARO.  A Hearing Officer's Decision was issued in 
March 1994.  Additional Supplement SOCs were issued in April 
1994, September 1996, and August 1997.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. An April 1974 decision of the RO denied a claim of 
entitlement to service connection for bilateral hearing 
loss.  The veteran did not initiate an appeal and 
therefore, under the law, the decision became final.  

3. The evidence introduced into the record since service 
connection was denied for bilateral hearing loss in the 
April 1974 decision of the RO either is cumulative or does 
not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

4. On VA examination in February and August 1997, the veteran 
was noted to have a marked diminished interest or 
participation in significant activities, a persistent 
feeling of detachment and estrangement from others, and 
severe impairment of interpersonal, social and daily 
living factors.  

5. Applying the rating criteria in effect prior to November 
7, 1996, a preponderance of the evidence reflects the 
veteran's psychiatric disorder severely impairs his 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the veteran's ability to obtain or retain 
employment.


CONCLUSIONS OF LAW

1. Evidence submitted since the April 1974 rating decision is 
not new and material, and the veteran's claim of 
entitlement to service connection for bilateral hearing 
loss may not be reopened.  38 U.S.C.A. §§ 7105(c), 5108 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2. The criteria for an evaluation of 70 percent for a 
psychiatric disorder are met, under the schedular criteria 
in effect prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.130, 
4.132, Diagnostic Code 9400 (1996 and 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects no 
complaints or findings of bilateral hearing loss during 
active service.  A separation medical examination report, 
dated in October 1945, noted a psychiatric diagnosis of 
"anxiety state, mild," and whispered voice scores of 20/20 
for both the right and left ears.

Subsequently, in a February 1946 rating action, the veteran 
was service connected for a psychiatric disorder, 
identifieded as "psychoneurosis, anxiety state."  The 
disability was evaluated as 10 percent disabling, effective 
from October 1945.  In February 1947, the veteran's 
disability rating was increased to 50 percent, effective from 
December 1946.  

In September 1949, the veteran was hospitalized and treated 
for bilateral inguinal hernias.  During the course of his 
treatment, the veteran underwent an ENT (ear, nose, and 
throat) examination in which he was diagnosed with perception 
deafness and tinnitus.  

In a March 1950 rating decision, the RO denied the veteran's 
claim of service connection for "deafness, perception 
type."  In July 1952, the veteran's disability rating for 
his service-connected psychiatric disorder was reduced from 
50 percent to 30 percent, effective from September 1952.  The 
disorder was redesignated as "conversion reaction, 
chronic."  

Thereafter, the veteran was admitted and treated at the VA 
Hospital (VAH) in Palo Alto from November 1964 to March 1965.  
The discharge diagnoses included anxiety reaction with 
depressive features and multiple somatizations, in addition 
to a right otosclerosis, treated by right stapedectomy.  In 
an April 1965 rating action, the veteran was granted a 
temporary 100 percent disability rating for his period of 
hospitalization, and continued at the prior 30 percent 
disability rating, effective from April 1965.  The veteran's 
psychiatric disorder was redesignated as anxiety reaction.  

In January 1974, the RO received a Statement in Support of 
Claim (VA Form 21-4138) from the veteran, requesting that his 
claim for bilateral hearing loss be reopened.  In March 1974, 
the RO received a statement from A.W. Singhoff, M.D., dated 
that same month, which noted the veteran was suffering from 
moderately severe conduction deafness.  In an April 1974 
rating action, the RO determined that no change was warranted 
in the previous denial of the veteran's claim of service 
connection for bilateral hearing loss.  The veteran was 
notified of the RO's decision, and of his appellate rights, 
by letter dated that same month.  No appeal was filed, and 
that decision became final.  

In March 1990, the RO received a Statement in Support of 
Claim from the veteran, in which he requested consideration 
for an increased rating for his psychiatric disorder.  In 
April 1990, the RO received outpatient treatment records, 
dated from February 1980 to April 1990, from the VAMC 
Northampton.  These records noted complaints, findings and/or 
diagnoses of chronic anxiety, anxiety disorder with 
depression, profound hearing loss in both the right and left 
ears, ringing in the ears, and otitis externa.  The veteran 
was also noted to have a hearing aid in his left ear.  

In May 1990, the veteran was medically examined for VA 
purposes.  The examiner's diagnoses included -- Axis I:  1. 
Post-traumatic stress disorder (PTSD), 2. Severe depression; 
Axis II:  No diagnosis; Axis III:  Back pain, otitis, 
gastritis, hypertension, arthritis, prostate condition, 
possible infection of genitalia, status post double 
herniorrhaphy.  In addition, it was noted that the veteran 
was competent, but totally unemployable.  In a July 1990 
rating action, the RO increased the veteran's disability 
rating for a psychiatric disorder to 50 percent, effective 
from March 1990.  

In September 1990, the RO received a VAMC Northampton 
hospital discharge summary, dated in July 1990.  This medical 
record noted treatment for hypertension and mild depression.  
In a September 1990 rating action, the RO determined that no 
change was warranted in the veteran's disability rating for a 
psychiatric disorder.  

In February 1992, the RO received a discharge summary and 
outpatient treatment records, dated from January 1991 to 
January 1992, from the VAMC Northampton.  These records noted 
findings and/or diagnoses of depression and bilateral hearing 
loss, and also reported the veteran's numerous somatic 
complaints.  

In March 1992, the veteran, along with his sister, testified 
before a hearing officer at the VARO Boston.  Under 
questioning, the veteran stated that he believed his problem 
was related to PTSD since reading a magazine article about 
that disorder.  In addition, the veteran reported that, after 
separation from active service, he had only been able to hold 
down short-term jobs, because after a few weeks he would 
always fall apart.  He noted that he eventually became 
employed selling ice cream from a truck, which he did for 30 
years while living in California.  He stated that he liked 
the work because he was on his own and did not feel any 
pressure.  The veteran's sister testified that the veteran 
lived in a world of his own, could not communicate well, and 
had difficulty sleeping.  

In addition to his testimony at the hearing, the veteran 
submitted two type-written statements into evidence.  The 
first statement noted the veteran's belief that he suffered 
from PTSD.  He also noted a list of symptoms he felt himself 
to be suffering from including anger, stress, irritability, 
emotional anxiety, depression, fear, isolation, confusion, 
and lack of concentration.  The second statement revealed the 
veteran's recounting of his military and civilian medical 
history, and, in particular, noted his complaints that he was 
unable to talk with people and wished to be left alone.  

In May 1992, the veteran underwent a PTSD examination for VA 
purposes .  In evaluating the veteran's mental status, the 
examiner noted that the veteran was oriented to time, place, 
and person; and that his recall was intact.  The veteran 
complained of chronic anxiety, startled responses, 
nightmares, intrusive memories of wartime experiences, and 
distrust.  The examiner found no evidence of hallucinations 
or delusional material.  The diagnosis was -- Axis I:  1. 
Generalized anxiety disorder, 2. PTSD, chronic, severe; Axis 
II:  avoidant personality; Axis III:  Hypertension and 
emphysema.  It was also noted that the veteran was competent 
but unemployable.  

In August 1992, the RO received a personal statement from the 
veteran, undated, in which the veteran further reported on 
his military and civilian medical history.  In particular, 
the veteran reported that he suffered from hearing loss, had 
a constant ringing in his right ear, and had refused shock 
treatments.  Later that same month, additional personal 
statements were received, some duplicate, noting the 
veteran's military and civilian medical history, including 
numerous physical complaints.  In addition, the veteran also 
submitted what was noted by the RO as an audiogram report, 
dated in May 1992, from the Boston VAMC.  The report, 
entitled "Starkey - Real Time Analyzer System," revealed 
graft-like test results, which appeared associated with the 
veteran's hearing aid.  

In a September 1992 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim of service connection for bilateral 
hearing loss, noting that, while the audiogram revealed a 
current hearing loss, it did not provide any evidence that 
the hearing loss was incurred in or aggravated by service.  

In October 1992, the RO received a statement the veteran had 
originally sent to his service representative, dated in 
September 1992.  The statement concerned the veteran's post-
service medical history, and included reports that the 
veteran had refused shock treatments, had both ears operated 
on at the VAH Fort Miley, and received a hearing aid.  

In June 1993, the RO received a discharge summary and 
outpatient treatment records, some duplicative, dated from 
July 1990 to June 1993, from the VAMC Northampton.  In 
particular, a September 1990 audiological consult report 
noted the veteran to be suffering from moderate to severe, 
sensori-neural hearing loss (10-20dB decrease), with the loss  
more pronounced in the right ear.  In addition, an August 
1991 treatment record noted the veteran's complaints of 
tinnitus.  Other records revealed diagnoses of PTSD, 
continued treatment for anxiety, depression, and somatic 
complaints.  

In January 1994, the veteran testified before a hearing 
officer at the VARO Boston, regarding his claim for bilateral 
hearing loss.  Under questioning, the veteran reported that 
he had served as a corpsman with a tank battalion during 
World War II, and had been involved in numerous battles in 
Italy and exposed to artillery and weapons fire.  The veteran 
testified that he had begun to have problems with his hearing 
in service, including ringing in his right ear, but did not 
report such problems.  The veteran also testified that he had 
not received any hearing tests for work or insurance 
purposes, and that his hearing loss had come about gradually.  
He also indicated that, following his separation from 
service, he had been unable to keep a job, but finally found 
work selling ice cream, which he did for the next 30 years.  
Otherwise, he had never worked in a noise hazardous 
environment.  

In addition to his testimony at the hearing, the veteran 
submitted a statement from the VAMC San Francisco, dated in 
November 1993, noting that the veteran had received an 
audiological examination in March 196, and been fitted with a 
hearing aid in his left ear in May 1986.

In February 1994, the RO received a statement from the 
veteran in which he noted his physical and mental problems.  
In particular, the veteran reported having his ears operated 
on at the VAH Fort Miley, but with negative results.  The 
veteran also noted treatment of his ears with "Alum Borows 
solution."  He stated that he would have to irrigate his 
ears daily for the rest of his life.  The RO also received a 
magazine article entitled, "Turning Frustration Into Hope."  

In October 1994, the RO received outpatient treatment 
records, dated from June 1993 to September 1994, from the 
VAMC Northampton.  These records noted diagnoses of PTSD, 
depression, and anxiety disorder, as well as the veteran's 
taking of Zoloft and Prozac.  

Thereafter, the RO received numerous personal statements from 
the veteran, many duplicative, documenting his military and 
personal medical history.  Statements received noted, in 
particular, shock treatments at the Bay State Medical Center 
in Springfield, MA; treatment by Dr. Shirazi at PsycheCare 
Associates; complaints of ringing in the right ear; a 
bilateral ear operation at VAH Fort Miley; and complaints of 
ear drainage plugging his hearing aids.  Furthermore, the 
veteran also submitted newspaper and magazines articles, a WD 
AGO Form 53-55 (noting honorable discharge from service), and 
billing statements from Mary Lane Hospital and Balin Eye 
Center.  

In February 1997, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran, then 82 years 
of age, had problems sleeping, spent a great deal of time in 
bed, lacked interests and hobbies, and was moderately to 
severely depressed.  He complained of fatigue, drowsiness, 
frustration, lack of concentration, and described himself as 
feeling quite isolated and reported not wanting anybody to 
bother him.  He reported that, due to problems with 
breathing, he would become excessively tired when he went out 
for a walk, and would have to get back in bed, where he spent 
most of the day.  He said he had had numerous falls, and was 
reported to be so unsteady on his feet that the examiner 
needed to support him in entering and leaving the examining 
room.  He was noted to be taking Paxil, Trazodone, 
multivitamins, and nifedipine for hypertension. On 
examination, the veteran was noted to lose his concentration 
and become easily frustrated.  The examiner also reported 
that the veteran experienced a great deal of cognitive 
interference, as well as looking very sad and depressed.  

In addition, the examiner opined that the veteran suffered 
from severe impairment of his social interactions, and lacked 
the ability to establish or maintain long-term relationships 
with others.  The veteran was noted to have undergone 
electroshock treatment with no significant impact, to be 
dependent upon medication for his treatment, and spend up to 
10 of his 16 waking hours in bed.  The examiner opined that 
the veteran was incapable of working, but was found capable 
of handling basic activities of daily living (ADL).  It was 
not specified as to which of the veteran's numerous disorders 
caused his unemployability.  It was noted that there was a 
severe impairment of the veteran's interpersonal, social, and 
daily living factors.  In addition, the veteran's Global 
Assessment of Functioning (GAF) score was reported as 45, 
with a score of no higher than 55 within the past year.  

The examiner's diagnosis included - Axis I:  1. Generalized 
anxiety disorder,
2. PTSD; Axis II:  None given; Axis III:  Hypertension, 
emphysema, sinusitis, mild osteoarthritis of the lumbar 
spine, prostate cancer, and bilateral deafness.

In August 1997, the veteran underwent another examination for 
VA purposes.  Historically, it was reported that the veteran 
had retired, in the mid-80's, from a self-employment 
occupation operating an ice cream truck.  The examiner noted 
the veteran's ongoing problems related to anxiety, which 
included fatigue, difficulty concentrating, forgetfulness, 
muscle tension, and sleep disturbance.  The examiner also 
noted the veteran's somatic complaints, and worries about his 
health.  He was noted to have been gambling at a local Indian 
casino earlier in the year, but had stopped because of his 
fears about falling due to instability in his legs.  In 
addition, the examiner also noted the veteran's marked 
diminished interest or participation in significant 
activities, a persistent feeling of detachment and 
estrangement from others, restricted range of affect, and a 
sense of a foreshortened future.

During the mental status portion of the examination, the 
veteran denied suicidal or homicidal ideation, or psychotic 
symptoms, past or present.  He was noted as being oriented to 
person, place, and time.  Attention was found to be mildly 
diminished, with seven digits recalled forward but only two 
digits recalled backwards.  As for the veteran's immediate 
memory, he was able to recall three of three items, with 
short-term memory decreased with only one of three items 
recalled after five minutes.  Long-term memory was found 
diminished for presidents, but concentration was noted as 
intact.  The veteran was noted to be totally unemployable.  
The examiner's diagnosis included - Axis I:  1. Generalized 
anxiety disorder, 2. PTSD; Axis II:  None noted; Axis III:  
Hypertension, emphysema, sinusitis, mild osteoarthritis of 
the lumbar spine, prostate cancer, and bilateral deafness; 
Axis IV:  Psychosocial stressors - severe - multiple medical 
problems; Axis V: GAF current - 45, GAF past year - 45.  

II.  Analysis

New and material evidence-hearing loss

In essence, the veteran contends that he suffers from 
bilateral hearing loss as a result of his repeated exposure 
to explosions and weapon's fire while serving with the 751st 
Tank Battalion in Italy during World War II.  

In an April 1974 rating decision, the RO denied a claim of 
entitlement to service connection for bilateral hearing loss.  
That decision became final and, therefore, is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a).  In order to reopen his claim, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  As 
provided by statute, and emphasized in precedent decisions of 
the United States Court of Veteran Appeals, applications to 
reopen previously denied claims to which finality has 
attached require the Board to conduct a two-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VA's regulations, cited above, and the Federal 
Circuit Court has thus overruled the Colvin test to that 
extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It 
is therefore impermissible to apply this third question in 
the first step of the Manio analysis to the veteran's claim.  
Instead, the claim must be analyzed only in light of the 
regulatory language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet.App. 1, 4 (1998).  Since the expression "bears directly 
or substantially on the specific matter" is essentially 
equivalent to "relevant and probative of the issue at hand" 
(see Colvin, supra, at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not "relevant and probative of the 
issue at hand" was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet.App. 11, 20-21 (1998).  We note that the panels 
in Fossie and Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which "bears directly or 
substantially on the specific matter under consideration" 
and the caselaw criterion requiring that the new evidence be 
"relevant and probative of the issue at hand."  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only the en banc 
Court can overrule precedential panel opinion); Brewer v. 
West, 11 Vet.App. 228, 232 (1998) (a later panel decision is 
considered to be an "evolution of the law").  Thus, 
although the Court has not elucidated that distinction, the 
Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

As noted above, under the precedent decision of the Court of 
Veterans' Appeals in the Evans case, supra, in order to 
reopen a previously and finally denied claim there must be 
new and material evidence entered into the record since the 
most recent denial on any basis, either on the merits or on 
an attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
veteran's attempt to reopen his claim of service connection 
for bilateral hearing loss, is that which has been submitted 
since the RO's April 1974 decision.  

Evidence submitted since the final RO decision entered in 
1974 includes:

(1) Outpatient treatment records, discharge summaries, 
and audiological reports, dated from February 1980 
to September 1994, from the VAMC Northampton. 
(2) Statement from the VAMC San Francisco, dated in 
November 1993.  
(3) Real Time Analyzer System report, dated in May 1992. 
(4) Personal hearing transcript, dated in January 1994.  
(5) Various personal statements.  

With respect to the veteran's claim of service connection for 
bilateral hearing loss, items (1) through (5) are new in that 
they had not been considered in the previous final decision.  
Various outpatient treatment records and audiological reports  
received by the RO reveal complaints, findings, and/or 
treatment for bilateral hearing loss, tinnitus, and otitis 
externa.  The RO was notified in a statement from the VAMC 
San Francisco that the veteran had received an audiological 
examination and been fitted for a hearing aid in 1986.  The 
Real Time Analyzer System report, which appears to be an 
apparent audiological test involving the veteran's hearing 
aid, was understood by the RO to evidence a hearing loss.  
The veteran's personal hearing transcript, along with other 
submitted personal statements, in particular note complaints 
of hearing loss and tinnitus, progressively becoming worse 
after service.  The veteran also reported exposure to 
artillery and associated weapons fire during service with the 
751st Tank Battalion, and asserted he had not been exposed to 
noise hazardous areas after separation from active service.  

As noted above, while the Board does find the evidence new, 
we do not find it material, since the evidence received by 
the RO since 1974 is either cumulative of previously 
considered evidence, or notes findings and treatment more 
than 40 years following the veteran's separation from active 
service.  Furthermore, there is no medical opinion of record 
relating the veteran's current bilateral hearing loss to his 
period of active service.  

In essence, the only evidence which would tend to relate the 
claimed bilateral hearing loss to active service is the 
veteran's own contentions.  Such lay assertions, although 
they may be sincerely felt, do not constitute competent 
medical evidence sufficient to reopen the claim.  See Bostain 
v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board recognizes the veteran's honorable service during 
World War II.  However, a grant of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).  This generally means that 
evidence must be presented which in some fashion links the 
currently claimed disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

The Board therefore finds that additional evidence obtained 
in connection with the veteran's current claim is not 
material.  Because the recently submitted evidence does not 
address or meet the requirement of a medical nexus between 
military service and present disability with any competent 
medical evidence or opinion, it clearly is either cumulative 
or does not bear directly and substantially upon the specific 
matter under consideration.  In addition, with regard to the 
final criterion of well-groundedness, the recently submitted 
material is not evidence which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

The Board further notes that, in its December 1992 SOC, the 
RO properly cited to, and considered the veteran's attempt to 
reopen the claim under, 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge.  The RO noted, as we do 
here, that the veteran has submitted no new and material 
evidence showing incurrence of bilateral hearing loss in 
service. 

The Board also notes that the 1986 audiological examination 
report, as noted to have been conducted by the VAMC San 
Francisco, has not been included with the veteran's claims 
file.  While such evidence would necessarily be pertinent to 
the veteran's claim, in this instance, the veteran has not 
contended that the examination report includes a medical 
opinion linking the veteran's hearing loss to a period of 
active service.  Furthermore, in view of acceptance of the 
veteran's substantial hearing loss, audiological findings 
reflecting this fact would not be considered pertinent or 
probative.  Therefore, the Board finds attempting to acquire 
the 1986 VA audiological report would not be useful or 
warranted.  

We are also aware of the service representative's contention 
that a medical opinion from Arthur Rice, M.D., dated in 
October 1964, which noted that the veteran's hearing loss, 
"is at least in part due to prolonged exposure to very high 
noise levels in service," should be considered in evaluating 
the veteran's claim.  We find that the statement from Dr. 
Rice was previously reviewed by the RO, and for purposes of 
our analysis, is not new evidence, since it was considered 
prior to the final decision in 1974.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral hearing loss.  Such evidence would need 
to show, and prove, a clear diagnosis of the condition, and a 
link, established by medical evidence, between current 
symptomatology and incurrence of an injury or aggravation in 
service.  38 C.F.R. § 3.304(f).

Increased rating-psychiatric disorder

The veteran essentially contends that his service-connected 
psychiatric disorder has increased in severity, and therefore 
warrants a higher disability rating.  In particular, the 
veteran contends that he is anxious, depressed, irritable, 
lacks the ability to concentrate, is a bundle of nerves, 
unable to talk to people, and socially isolated as a result 
of his disorder.  

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
appellant's assertion that his service-connected psychiatric 
(anxiety) disorder is more severe then previously evaluated.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).  The RO applied the revised criteria in its 
recent evaluation of the veteran's service-connected 
psychiatric disorder, and the veteran was notified of its 
decision in an August 1997 Supplemental Statement of the 
Case, which continued to deny the veteran's claim for an 
increased evaluation.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order), holding that, even where the new 
rating criteria for mental disorders became effective after 
the appellant had filed his appeal with the Court, VA and the 
Court are required to apply the amendments to whatever extent 
they may be more favorable to the claimant than the earlier 
provisions.  In reviewing this case, the Board must therefore 
evaluate the veteran's service-connected psychiatric disorder 
under both the old and current regulations to determine 
whether the veteran is entitled to an increased evaluation 
under either set of criteria.

Prior to the regulatory changes, the veteran's service-
connected psychiatric disorder had assigned to it a 50 
percent rating under 38 C.F.R. § 4.132, Diagnostic Code 9400, 
as in effect before November 7, 1996.  Based on that 
regulatory scheme, the severity of a psychiatric disability 
was based upon evaluating how the actual symptomatology 
affected social and industrial adaptability.  38 C.F.R. § 
4.130.  Evidence of social inadaptability was evaluated only 
as it affected industrial adaptability.  38 C.F.R. § 4.129.  
Two of the most important determinants of disability were 
time lost from gainful work, and decrease in work efficiency.  
The condition of an emotionally sick veteran with a good work 
record was not to be undervalued, however, nor his condition 
overvalued based on a poor work record not supported by the 
psychiatric disability picture.  In evaluating disability 
from psychotic disorders, it was necessary to consider the 
frequency, severity, and duration of previous psychotic 
periods, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.130.

Under DC 9400, pre-November 7, 1996, a 50 percent rating was 
assigned when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and where, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assigned where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, during which the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in he ability to obtain or 
retain employment.  A 100 percent disability rating was 
assigned when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  In addition, there was a showing 
of totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Furthermore, the veteran was demonstrably 
unable to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, DC 9400 (1996).  Moreover, the Board notes that, if 
any one of the three criteria set forth in DC 9400 for a 100 
percent rating is met, a 100 percent rating shall be 
assigned.  See Johnson v. Brown, 7 Vet.App. 95 (1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Subsequent to the 
regulatory changes effective in November 1996, the veteran's 
service-connected psychiatric disorder continued to have 
assigned to it a 50 percent rating under 38 C.F.R. § 4.130.  
Based upon the new regulatory scheme, when evaluating a 
mental disorder, the RO shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Under the current criteria, a 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  For a disability rating of 100 
percent, the veteran must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
though processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130 (1998).   

A review of the evidence reflects that, on VA examination in 
February 1997, the veteran was noted to spend a great deal of 
time by himself, and reported that he did not want people 
bothering him.  He was also noted to spend upwards of ten of 
his sixteen waking hours laying in bed feeling restless, non-
focused, tired, and without energy.  The examiner reported 
that the veteran experienced a great deal of cognitive 
interference, as well as having a very sad and depressed 
affect.  In addition, the examiner opined that there was a 
severe impairment of the veteran's interpersonal, social and 
daily living factors.  Furthermore, the veteran was noted to 
be incapable of working, but able to handle basic activities 
of daily living.  His Global Assessment of Functioning (GAF) 
score was reported as 45.  (With respect to this GAF score, 
the Board notes that a score of 45 is indicative of, among 
other things, serious impairment in areas such as work or 
social functioning, an example of which is an inability to 
keep a job due to psychiatric impairment.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
DC, American Psychiatric Association, 1994.)

During the most recent examination, in August 1997, the 
veteran was reported to have marked diminished interest or 
participation in significant activities, a persistent feeling 
of detachment and estrangement from others, restricted range 
of affect, and a sense of a foreshortened future.  During the 
mental status portion of the examination, the veteran denied 
suicidal or homicidal ideation, or psychotic symptoms, past 
or present.  He was noted as oriented to person, place, and 
time, and his attention mildly diminished, with seven digits 
recalled forward but only two digits recalled backwards.  The 
veteran's immediate memory was for three of three items, with 
short-term memory decreased with only one of three items 
recalled after five minutes.  Long-term memory was found 
diminished for presidents, but concentration was found 
intact.  The examiner stated he was unemployable, but did not 
specify the extent to which each of the veteran's health 
problems contributed to that condition.  

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  The 
veteran is a retired individual and, therefore, we are unable 
to assess factors such as whether he loses time from work or 
has experienced a decrease in efficiency on the job.  In 
addition, the record indicates he has a number of non-
service-connected disorders which cannot be considered in 
this rating, e.g., pulmonary disease which appears to greatly 
restrict his ability to ambulate.  However, focusing upon the 
psychiatric findings in the record, the Board concludes a 
preponderance of the evidence reflects that an increased 
rating of 70 percent is warranted for the veteran's service-
connected psychiatric disorder under the schedular criteria 
for § 4.132, DC 9400, in effect prior to November 7, 1996.  
Whether we regard chronic anxiety disorder or PTSD as the 
predominant psychiatric diagnosis, the rating criteria for 
both psychoneurotic disorders are the same.  Medical 
examination findings reflect that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and, given the severity and 
persistence of the psychoneurotic symptoms, there is severe 
impairment in the ability to retain or obtain employment.  

The Board has also assessed whether the veteran has met the 
schedular criteria under § 4.132, DC 9400 for a 100 percent 
disability rating.  As noted above, the medical evidence of 
record, with particular weight given to both February and 
August 1997 VA examinations and associated GAF scores, does 
not reflect other than severe impairment with respect to the 
veteran's ability to establish or maintain effective or 
favorable relationships with people.  In addition, the 
evidence does not reveal that the veteran is totally 
incapacitated based on psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Therefore, after a thorough review of the 
evidence, we find an increase to 100 percent under § 4.132, 
DC 9400 is not warranted.  

The Board also finds the veteran does not warrant an 
increased rating to 100 percent under the current rating 
schedule as codified at 38 C.F.R. § 4.130.  As noted above, 
under section 4.126, the rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Medical findings based on both 
the February and August 1997 VA examinations do not reflect 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Therefore, an increased rating to 100 percent under § 4.130, 
DC 9400 (current criteria) is not warranted.  

We further note that, since we are holding that a 70 percent 
disability rating is assignable under the old criteria, 
consideration has not been given to whether the veteran's 
disability would also warrant a 70 percent under the new 
criteria.  As mentioned above, both the old and new 
regulations were applied in this case because of the 
amendments which occurred during the pendency of the 
veteran's claim.  In any future claims and adjudications, the 
RO will apply the rating criteria in effect on and after 
November 7, 1996.  


ORDER

1. New and material evidence has not been submitted to reopen 
the veteran's claim of service connection for bilateral 
hearing loss, and the claim is denied.  

2. A 70 percent evaluation for a psychiatric disorder is 
granted under the schedular criteria in effect before 
November 7, 1996, subject to the laws and regulations 
governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 24 -


